F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         December 18, 2006
                                   TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                             Clerk of Court


 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,
                                                          Case No. 05-6399
 v.                                                    (D.C. NO. CR-05-107-M)
                                                             (W.D. Okla.)
 ANDY NELSON KING,

               Defendant - Appellant.



                              ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, SEYMOUR, Circuit Judge, and ROBINSON,
District Judge.**


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Defendant Andy Nelson King was convicted of possession of pseudoephedrine

with knowledge that it would be used to manufacture methamphetamine in violation of


       *
        This order and judgment is not binding precedent, except under the doctrine of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
        Honorable Julie A. Robinson, U.S. District Judge, District of Kansas, sitting by
designation.
21 U.S.C. § 841(c)(2), and possession of 20 grams of methamphetamine with intent to

distribute in violation of 21 U.S.C. § 841(a)(1). The district court sentenced defendant

to 120 months’ imprisonment. Defendant appeals the district court’s denial of his

motion to suppress. Defendant challenges the validity of the initial traffic stop, arguing

that Undersheriff King lacked reasonable suspicion to believe that criminal activity had

occurred, was occurring, or was about to occur.    We exercise jurisdiction under 28

U.S.C. § 1291. We affirm.

I.     Background

       The district court conducted a suppression hearing and made detailed findings of

fact that are supported by the record but not germane to this court’s decision.1 On May

16, 2005, Undersheriff Tim King of Cotton County, Oklahoma received information

from a proven reliable source that she had witnessed a tall Native American or Hispanic

male purchasing certain items at a store, items that are commonly used to manufacture

methamphetamine. The witness further reported to Undersheriff King that she had

watched the man leave the store and get in a pickup truck. The witness followed this

truck, maintained contact with King by cellular telephone, and gave King continuous

contemporaneous information on the route and location of the truck. The witness also

gave King a description of the truck. Based on this information, King waited for the

truck at the intersection of Interstate 44 and Highway 36, near mile-marker 1 in


       1
       After additional evidence was obtained, defendant moved to reopen the
suppression hearing, and a second hearing was held. The district court reaffirmed its
order denying defendant’s motion to suppress.
                                          -2-
Oklahoma. When King located the truck based on the witness’s description, he used his

radar gun to measure its speed at 73 miles per hour in a 70 mile-per-hour zone. King

immediately activated his overhead lights and initiated a traffic stop.

       In the course of the traffic stop, King identified the driver as Kris Deven

Youngstedt, a white male not matching the description of the man observed by the

witness, and identified the passenger as defendant Andy Nelson King, who did match

the description of a tall Native American or Hispanic male. During the course of the

traffic stop, Youngstedt consented to a search of the truck. The search yielded a bag of

methamphetamine, as well as several boxes of Sudafed, several bottles of liquid Heet,

thirteen cans of Prestone starting fluid, a gallon-size jug of Coleman camping fuel,

tubing, a propane tank and camouflage clothing. All of these items are ingredients or

instruments that are frequently used in the manufacture of methamphetamine.

II.    Standard of Review

       We review a district court order denying a motion to suppress, accepting the

district court’s factual findings unless clearly erroneous, and viewing the evidence in the

light most favorable to those findings. United States v. Botero-Ospina, 71 F.3d 783,

785 (10th Cir. 1995) (citing United States v. McSwain, 29 F.3d 558, 560 (10th Cir.

1994); United States v. Pena, 920 F.2d 1509, 1513 (10th Cir. 1990)). We review the

district court’s determination of reasonableness under the Fourth Amendment de novo.

Ornelas v. United States, 517 U.S. 690, 699, 116 S. Ct. 1657, 1663, 134 L. Ed. 2d 911

(1996).

                                            -3-
       The law pertaining to traffic stops is well established. United States v. DeGasso,

369 F.3d 1139, 1143 (10th Cir. 2004). The Fourth Amendment protects “[t]he right of

the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures.” U.S Const. amend. IV. “Temporary detention of

individuals during the stop of an automobile by the police, even if only for a brief

period and for a limited purpose, constitutes a ‘seizure’ of ‘persons’ within the meaning

of this provision.” United States v. Whren, 517 U.S. 806, 809–10, 116 S. Ct. 1769,

1772, 135 L. Ed. 2d 89 (1996). Because an ordinary traffic stop is more analogous to

an investigative detention than a custodial arrest, we analyze such stops under the

principles articulated in Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889

(1968). United States v. Botero-Ospina, 71 F.3d 783, 786 (10th Cir. 1995), cert. denied,

518 U.S. 1007, 116 S. Ct. 2529, 135 L. Ed. 2d 1052 (1996). “To determine the

reasonableness of an investigative detention, we make a dual inquiry, asking first

‘whether the officer’s action was justified at its inception,’ and second ‘whether it was

reasonably related in scope to the circumstances which justified the interference in the

first place.’” Id. (quoting Terry, 392 U.S. at 20, 88 S. Ct. at 1879).

       In this case, we need only to address the first inquiry—whether Undersherriff

King’s initial stop of the vehicle was justified. Because petitioner concedes that

Undersheriff King’s subsequent conduct was reasonably related in scope to the

circumstances which justified the initial stop, we need not address the second inquiry

under Terry. See Appellant’s Brief at 5–6.

                                             -4-
III.   Analysis

       A traffic stop is valid under the Fourth Amendment when probable cause or

reasonable articulable suspicion exists to believe a traffic violation has occurred.

DeGasso, 369 F.3d at 1143 (citing Whren, 517 U.S. at 810, 116 S. Ct. at 1772 (probable

cause); Botero-Ospina, 71 F.3d at 787 (reasonable articulable suspicion)). The

constitutional reasonableness of a traffic stop does not depend on the actual motivations

of the officer involved. Whren, 517 U.S. at 813, 116 S. Ct. at 1774. The officer’s

subjective motives for stopping the vehicle are irrelevant to the inquiry. Id. at 813, 116

S. Ct. at 1774 (“Subjective intentions play no role in ordinary, probable-cause Fourth

Amendment analysis.”); Botero-Ospina, 71 F.3d at 787. “Our sole inquiry is whether

this particular motorist violated ‘any one of the multitude of applicable traffic and

equipment regulations’ of the jurisdiction.” Botero-Ospina, 71 F.3d at 787 (quoting

Delaware v. Prouse, 440 U.S. 648, 661, 99 S. Ct. 1391, 1400, 59 L. Ed. 2d 660 (1979)).

       Under this standard, Undersherriff King was justified in his stop of the vehicle in

which defendant was traveling. Undersherriff King testified that using a radar gun, he

measured the vehicle as traveling 73 miles per hour in a 70 mile-per-hour zone. He

further testified that he believed a traffic violation had occurred because of the vehicle’s

speed.2 After stopping the vehicle, Undersheriff King advised Youngstedt that he had

stopped him for speeding, and that he was going to give him a warning for this traffic




       2
       Under Oklahoma law, “no person shall drive a vehicle on a highway at a speed in
excess of the . . . maximum limit[].” Okla. Stat. Ann. tit. 47, § 11-801(B).
                                            -5-
infraction. While Undersheriff King further testified that he would have stopped the

vehicle even if it had not been speeding based upon the information that he received

from the witness, his subjective beliefs are irrelevant to the inquiry. Although the

district court analyzed whether King had reasonable suspicion to stop the vehicle based

on the information from the witness, “[w]e are free to affirm a district court decision on

any grounds for which there is a record sufficient to permit conclusions of law, even

grounds not relied upon by the district court.” United States v. Sandoval, 29 F.3d 537,

542 n.6 (10th Cir. 1994). Therefore, we find that because Undersherriff King had a

reasonable articulable suspicion that a traffic violation had occurred or was occurring

based on the speeding violation, the traffic stop did not violate the Fourth Amendment.

The district court’s denial of the motion to suppress was proper. The judgment is

affirmed.

                                                        Entered for the Court



                                                        Julie A. Robinson
                                                        District Judge




                                            -6-